Citation Nr: 9925691	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-20 354 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to 
December 1946 and from April 1959 to August 1978.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, *Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant filed a claim in February 1996 for a total 
rating for compensation based on individual unemployability.  
He has contended that his service connected bilateral knee 
and lung disabilities have rendered him unemployable.  He 
further stated that his doctor has said that he cannot work.

At the time of a VA examination in April 1996, the informed 
the examiner that he was told by an orthopedist that he 
needed bilateral knee replacement but was not a candidate 
because of all his medical problems.  

Pulmonary function tests were conducted as part of the April 
1996 examination, however the copy of the results is 
illegible.  The results were not reported as part of the VA 
examination, it was only indicated that the tests revealed 
mild obstructive disease.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain a copy of the VA 
Medical Center, Montgomery, Alabama, 
April 1996 pulmonary function test 
results that is legible.  Only if a 
legible copy is unavailable, then the RO 
should schedule the appellant for a VA 
examination.  Pulmonary function tests 
should be conducted and reported.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
determine whether the appellant is 
unemployable due to his service connected 
disabilities.

2.  In the event that a VA examination is 
conducted, the Board advises that the 
General Counsel, in representing VA 
before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  The appellant has indicated to a VA 
examiner that he has been told by an 
orthopedist he needed knee replacement 
surgery, but that he was not a candidate 
because of his medical problems.  The 
appellant is hereby instructed that if he 
has or can obtain such evidence, then he 
must submit it.

4.  The appellant is further advised that 
if he has or can obtain competent 
evidence that his service connected 
disabilities alone (without regard to his 
nonservice connected disabilities) render 
him unemployable, he must submit it.

Thereafter the claim is to be returned to the Board after 
compliance with all appropriate appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



